IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                            NOS. WR-83,981-01 and WR-83,981-02


                 EX PARTE ANNA MERCEDEZ GUTIERREZ, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NOS. 08-01-00886-CR(1) AND 08-01-00889-CR(1)
         IN THE 410TH DISTRICT COURT FROM MONTGOMERY COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery in cause number 08-01-00886-CR and aggravated robbery and aggravated assault on a public

servant in cause number 08-01-00889-CR. She was sentenced to concurrent terms of imprisonment.

       Applicant contends, inter alia, that she was denied her right to direct appeals. The State

agrees, and the trial court recommends granting relief. The findings and recommendation, however,

do not address whether laches should or should not bar habeas relief. Ex parte Smith, 444 S.W.3d
661 (Tex. Crim. App. 2014); Ex Parte Perez, 398 S.W.3d 206 (Tex. Crim. App. 2013).
                                                                                                       2

        The trial court shall enter further findings regarding whether the reporter’s record from

Applicant’s guilty pleas and punishment hearing exists and whether laches should apply to

Applicant’s claims for late appeals. Applicant shall also be given an opportunity to explain her delay

in requesting late appeals. Smith, 444 S.W.3d at 670. To make the findings, the trial court may use

any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . CODE CRIM . PROC. art. 26.04. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claims

for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: January 27, 2016
Do not publish